FILED
                                                                                 November 8, 2021
                                                                                  EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                    OF WEST VIRGINIA




In re O.M.

No. 21-0302 (Randolph County 20-JA-009)



                               MEMORANDUM DECISION


       Petitioner Mother M.P., by counsel David C. Fuellhart, appeals the Circuit Court of
Randolph County’s March 15, 2021, order terminating her parental rights to O.M. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Brandolyn N. Felton-Ernest, filed a response in support of the circuit court’s order. The
guardian ad litem, Heather M. Weese (“guardian”), filed a response on behalf of the child in
support of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in
denying her motion for an improvement period and in terminating her parental rights without
imposing a less-restrictive alternative disposition.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In January of 2020, the DHHR filed an abuse and neglect petition after receiving a referral
concerning drug activity at petitioner’s home. Per the referral, persons living in the home had
outstanding criminal warrants. Specifically, the DHHR alleged that law enforcement officers
executed warrants for arrest for petitioner and two other adults living in the home. Petitioner had
an outstanding warrant for felony transferring and receiving stolen property. Law enforcement
officers found methamphetamine and other drug paraphernalia in the home and described
petitioner’s appearance as that of a regular methamphetamine user, as she was very thin with large
sores on her sunken face. Petitioner admitted to smoking marijuana and last using
methamphetamine a month prior. The investigating Child Protective Services (“CPS”) worker

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
observed hypodermic needles, pills, pill bottles, and pipes laying on the floor within reach of then
four-year-old O.M. who was found walking around the home barefoot. The worker also observed
a digital scale on the kitchen counter and no food in the refrigerator. The DHHR further alleged
that petitioner lost custody to two older children through a guardianship and that her visitation with
those children was suspended due to drug use. 2 Thereafter, petitioner waived her right to a
preliminary hearing, and the circuit court ordered that upon her release from incarceration she must
participate in random drug screening with the Call-To-Test program at North Central Community
Corrections.

        The circuit court held an adjudicatory hearing in March of 2020, and petitioner stipulated
to the allegations contained in the petition. The circuit court accepted petitioner’s stipulation and
adjudicated her as an abusive and neglectful parent. In September of 2020, the DHHR filed a
motion to terminate petitioner’s parental rights, citing petitioner’s continued incarceration.

        In February of 2021, the circuit court held a final dispositional hearing at which time
petitioner moved for a post-adjudicatory improvement period. Petitioner testified that she was
incarcerated from January of 2020 to January of 2021 and entered a twenty-eight-day drug
rehabilitation program on January 25, 2021. She stated that she would comply with any terms
required of an improvement period and hoped to participate in out-patient drug rehabilitation
services once she completed her current program. On cross-examination, petitioner stated that she
discharged her criminal sentences for petit larceny and transferring and receiving stolen property
in June of 2020 but had a pending charge for gross child neglect. She explained that her bond for
that charge was modified to allow her to attend drug treatment.

         The guardian argued against petitioner’s motion for an improvement period, stating that
the child had been in foster care for more than thirteen months and had not seen petitioner during
the pendency of the case. The DHHR joined in opposition and argued that petitioner had not been
at liberty long enough to demonstrate a likelihood of participating in the terms and conditions of
an improvement period. The circuit court reviewed the record and noted that petitioner lost custody
to two older children through a guardianship in 2013. The circuit court found that although
petitioner had recently enrolled in a twenty-eight-day rehabilitation program, it was unknown what
recommendation the program would give upon her completion and whether the recommendation
would include long-term inpatient drug rehabilitation. The circuit court further found that it was
in the child’s best interest to not have permanency delayed and noted that petitioner had not seen
the child since January of 2020. Finally, the circuit court explained its concern that petitioner was
still on bond for a pending criminal matter. The circuit court denied petitioner’s motion for an
improvement period and terminated her parental rights. It is from the March 15, 2021, dispositional
order that petitioner appeals. 3



       2
         During the proceedings below, the court ultimately terminated petitioner’s custodial rights
to these children. However, petitioner raises no argument on appeal in regard to this ruling. As
such, these children are not at issue in this appeal.
       3
        The father’s parental rights were terminated below. The permanency plan for the child is
adoption by his foster family.
                                                  2
       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period. According to petitioner, she testified that she
would comply with the terms and conditions of an improvement period during the dispositional
hearing. She also contends that she had enrolled into a twenty-eight-day rehabilitation program,
obtained a certificate of completion for anger management and adult life skills sessions, and had
acknowledged O.M.’s abuse and neglect by stipulating to the allegations in the petition at the
adjudicatory hearing. As such, petitioner argues that she was likely to fully participate in an
improvement period.

       West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” We have noted
that “West Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.” In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015).

        Here, petitioner fails to demonstrate that she was entitled to an improvement period. Most
importantly, petitioner’s argument for a post-adjudicatory improvement period wholly disregards
the child’s best interest as well as the statutory timeframes for child abuse and neglect matters.

       Notwithstanding any other provision of this section, no combination of any
       improvement periods or extensions thereto may cause a child to be in foster care
       more than fifteen months of the most recent twenty-two months, unless the court
       finds compelling circumstances by clear and convincing evidence that it is in the
       child’s best interests to extend the time limits contained in this paragraph.

W. Va. Code § 49-4-610(9). According to the record, O.M. had been in the DHHR’s custody and
foster placement for approximately thirteen months by the dispositional hearing. On appeal,
petitioner does not allege that she could have corrected the conditions at issue within two months
from the dispositional hearing. Further, we note that improvement periods often far exceed such a

                                                  3
brief period, as West Virginia Code § 49-4-610(2) allows for a post-adjudicatory improvement
period to continue for up to six months, while § 49-4-610(6) permits an additional three-month
extension. Therefore, a post-adjudicatory improvement period would have caused the child to
remain in foster placement for more than fifteen months and his permanency would be delayed
beyond the statutory limits.

        While it is true that petitioner had enrolled into a twenty-eight-day drug rehabilitation
program several weeks prior to the final dispositional hearing, it was uncertain as to what
recommendations she would receive for further treatment and whether petitioner would follow
those recommendations. As drug treatment was a term and condition of petitioner’s bond,
petitioner faced the risk of immediate reincarceration if she failed to participate in a drug treatment.
Additionally, as petitioner had only been in the twenty-eight-day drug rehabilitation program for
a few weeks, the court lacked an adequate track record to find that petitioner was likely to comply
with further terms and conditions of an improvement period. We have noted that “if a parent is
unable to demonstrate an ability to correct the underlying conditions of abuse and/or neglect in the
near future, termination of parental rights may proceed without the utilization of an improvement
period.” In re Charity H., 215 W. Va. 208, 216, 599 S.E.2d 631, 639 (2004). In light of the above
uncertainties, we find that no compelling circumstances existed to justify an extension of the
statutory time limits and further find that the circuit court did not abuse its discretion in denying
petitioner’s motion for an improvement period.

        This same evidence also supports the circuit court’s termination of petitioner’s parental
rights. On appeal, petitioner presents little, if any, actual evidence in support of her argument that
termination was in error. Instead, petitioner simply asserts that the circuit court should have
implemented disposition under West Virginia Code § 49-4-604(c)(5), which permits a court to
temporarily place a child in “the care, custody, and control of the department, a licensed private
child welfare agency, or a suitable person who may be appointed guardian by the court.” However,
the evidence below supports a finding that there was no reasonable likelihood that petitioner could
correct the conditions of abuse and neglect in the near future. Petitioner has an extensive history
of substance abuse and she lost custody to two older children in 2013. At the time of the filing of
the petition, petitioner had outstanding criminal warrants, and at the dispositional hearing she
admitted to being convicted for transferring and receiving stolen property and petit larceny.
Additionally, as a result of the conditions of the home at the time of O.M.’s removal, petitioner
was charged with gross child neglect and was still awaiting trial for this charge at the time of the
dispositional hearing. Due to petitioner’s criminal activities, she remained incarcerated for a year
and unable to address the conditions of abuse and neglect in the instant case. In light of petitioner’s
significant drug and criminal history, we find that petitioner’s short time in drug rehabilitation
immediately prior to the dispositional hearing did not show that she was likely to correct the
conditions of abuse and neglect in the near future. We also find that termination of her parental
rights was necessary for the child’s welfare as she had not seen the child in over a year, the child
deserved permanency, and petitioner’s future remained uncertain while pending criminal trial.
According to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate parental rights
upon such findings. Further, as this Court has held,

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia

                                                   4
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
in the circuit court terminating petitioner’s parental rights to the child.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its March
15, 2021, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: November 8, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  5